 In the MatterOfWATERBURYCLOCKCOMPANYandINTERNATIONALASSOCIATION OF MACHINISTSCase No. R-320.-Decided November 11, 1937Clock ManufacturinqIndustry-Investigation of Representatives:controversyconcerning representationof employees :dispute between craft and industrialunions as to appropriateunit-UnitAppropriatefor Collective Bargaining:craft ; occupational and wage differences ; history of collectivebargaining withemployer;established labor organization in plant ; desire of employees-Repre-sentatives:proof of choice;signed authorizations ;stipulation as to majority inappropriateunit-Certification ofReprescntatives-uponproof of majorityrepresentation.Mr. Charles A. Graham,for the Board.Mr. Edward T. Carmody,of Waterbury, Conn., for the Company.Mr. J. H. DeCantillon,of Meriden, Conn., for the I. A. M.Mr. Philip C. Brainard,of Waterbury, Conn., for the Brass Work-ers Union.Mr. Lewis M. Gill,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 18, 1937, International Association of Machinists, here-in called the I. A. M., filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofWaterbury Clock Company, Waterbury, Connecticut, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act.On September 20,1937, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On September 25, 1937, the Regional Director issued a noticeof hearing to be held' at Waterbury, Connecticut, on September 30,120 DECISIONS AND ORDERS1211937, copies of which were duly served upon the Company, upon theI.A. M., and upon the Waterbury Brass Workers -Union, hereincalled the Brass Workers Union, which had indicated a desire tointervene.Pursuant to the notice, a hearing was held at Waterbury,Connecticut, on September 30, 1937, before Harold R. Korey, theTrial Examiner duly designated by the Board.The Board andthe Company were represented by counsel, and the I. A. M. andthe Brass Workers Union were represented by officers of their respec-tive organizations.All participated in the hearing.Full opportu-nity to be.heard, to examine and cross-examine witnesses and to in-troduce evidence bearing upon the issues was afforded all parties.A motion by the Brass Workers Union to intervene was granted.No objections to the admission of any evidence were made at thehearing.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is a corporation, organized in 1857 under the lawsof Connecticut. Its principal offices and only plant are located inWaterbury, Connecticut.The Company is engaged in the manufacture and sale of time-pieces and parts of timepieces. It does an annual gross business ofapproximately five million dollars.Raw materials used by theCompany include brass, steel, and paper.An average of about 25per cent of such raw materials are purchased outside the State ofConnecticut.The finished timepieces and parts are sold throughsubsidiaries, 95 per cent being sold outside the State of Connecticutand shipped by railroad, ship, and truck. The Company employs ap-proximately 40 salesmen, who solicit orders in all states in theUnited States. It is the owner of trade marks and foreign patents.The Company advertises in newspapers and magazines and over theradio.The Company's plant in Waterbury, Connecticut, consists of sev-eral buildings, all located in one city block.The number of em-ployees in this plant is approximately 2,800.H. THE ORGANIZATIONS INVOLVEDThe I. A. M. is a labor organization affiliated with the AmericanFederation of Labor.It admits to membership machinists, tooland die makers, and apprentice mechanics employed by the Company.The Brass Workers Union is a labor organization which is a localof the International Union of Mine, Mill, and Smelter Workers, 122NATIONAL LABOR RELATIONS BOARDan industrial union for the copper, brass, and non-ferrous metalindustry.It admits to membership all production employees of theCompany.III.THE QUESTIONCONCERNINGREPRESENTATIONNeither theBrassWorkers Union nor the I. A. M. seeks at thistime a determination of the bargaining agency for all employees ofthe Company. It is stipulated that the I. A. M. represents a majorityof the machinists, tool and die makers, and apprentice mechanics,and the I. A. M. contends that these employees constitute an appro-priate unit.The Company, while adopting a neutral attitude, desiresa determination of the appropriateness of the proposed unit.The-BrassWorkers Union contends that the unit proposed by-the I. A. M.is inappropriate.We find that a questionhas arisenconcerning therepresentation of employees of the Company.IV. THE EFFECT OF THE QUESTION OF REPRESENTATION ON COMMERCEWe find that the question of representation, which has arisen, inconnection with the operations of the Company described in SectionI above, has a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tends to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V. THE APPROPRIATE UNITIt was testified that of approximately 2,800 employeesof the Com-pany, about 95 are skilled machinists,tool and die makers, andapprentice mechanics.The I.A. M. contends that a unit comprisingthese employees is appropriate.Almost all of these men are locatedinDepartments 13 and 51.They occupy two separate buildings,althoughthere are certain automatic screw machine operators locatedin the same building with the machinists in Department 51.Anofficial of the Company testified that these machinists and tool anddie makers are more highly skilled than the rest of the employees;that there is no interchangeability between these men and otheremployees;and that the wage scale for such men reaches higherlevels than that for other employees in the plant.The direction andsupervision of these employees is also differentfromthat of otheremployees in the plant. -The Brass Workers Union,while agreeing with the Company andthe I. A. M. that automatic screw machine operators do not belongin a craft unit with the machinists and tool and die makers,contendsthat a craft unit of any type is inappropriate,since all the employeesare interdependent and have common interests.However, it does notclaim to represent a majority of the employees in the entire plant. DECISIONS AND ORDERS123It vas testified by an I. A. M. representative that for some fouryears the I. A. M. has successfully negotiated with the Company onmatters of wages, hours,and conditions of work relating to employeesin the unit proposed by the I. A. M. It has never represented theautomatic screw machine operators.The Brass Workers Union hasnegotiated with the Company on behalf of the automatic screw ma-chine operators,but has never represented the group now claimed bythe I.A. M.While no evidence of any signed agreements was ad-duced, it does appear from this history of negotiations that the unitproposedby theI.A. M. is feasible.In view of the fact that it isconceded by all parties that the I. A. M. has been selected by themajority of the employees in such a unit,it appears that the desireof these employees is that they should constitute a separate bargain-ing group.Under all the circumstances of the case, we believe thatthe machinists,tool and die makers,and apprentice mechanics con-stitute together an appropriate unit.In order to insure to the Company's employees the full benefit oftheir right to self-organization and to collective bargaining, andotherwise to effectuate the policies of the Act, we find that the ma-chinists, tool and die makers, and apprentice mechanics constitute aunit appropriate for the purposes of collective bargaining in respectto rates of pay, wages,hours, and other conditions of employment.VI.THE DETERMINATION OF REPRESENTATIVESWhile no pay roll of the Company was submitted,itwas testifiedthat there were about 95 employees included in the unit which wehave found appropriate.The I.A. M. introduced as an exhibit alistof signatures of skilled mechanics in Departments 13 and 51authorizing the I.A. M. to represent the signatories for purposes ofcollective bargaining.There were 83 such signatures.Furthermore,itwas stipulated by all the parties concerned that the I. A. M. repre-sented a majority of the employees in the unit in question.We findthat the I. A. M. has been selected by the majority-of the employeesin the unit above described as appropriate,and we will certify it astheir exclusive bargaining agency.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the case,the Board makes the following conclusionsof law:1.A question affecting commerce has arisen concerning the repre-sentation of employees of Waterbury Clock Company,Waterbury,Connecticut,within the meaning of Section 9(c) and Section 2 (6)and (7)of the National Labor Relations Act. 124NATIONAL LABOR RELATIONS BOARD2.The machinists, tool and die makers, and apprentice mechanicsemployed by the Company, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that International Association of Machinistshas been selected by a majority of the machinists, tool and die mak-ers, and apprentice mechanics employed by the Waterbury ClockCompany, Waterbury, Connecticut, as their representative for thepurposes of collective bargaining, and that, pursuant to the provi-sions of Section 9 (a) of the Act, International Association of Ma-chinists is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.